In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-22-00160-CV

THE CITY OF ARLINGTON, Appellant             §   On Appeal from the 96th District
                                                 Court

                                             §   of Tarrant County (096-331331-22)
V.
                                             §   October 6, 2022

                                             §   Memorandum Opinion by Justice
CHRISTOPHER EVANS, Appellee                      Bassel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s order denying The

City of Arlington’s plea to the jurisdiction is reversed, and we render judgment that

dismisses solely the portion of Christopher Evans’s suit seeking personal-injury damages.

       It is further ordered that Christopher Evans shall pay all costs of this appeal,

for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel